The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pro Se Status and Notification
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Arguments
It is initially noted that all previously pending claims have been cancelled and new claims 45-88 are presented by the amendments and arguments dated October 12, 2021.
On page 28 of the October 12, 2021 Remarks which follow the amendments to the claims, the applicant states “The applicant has amended the specification to more accurately describe the present invention. In particular, at the beginning of the section entitled ‘Background of the Invention’, he has added a paragraph that informs about the results of experimental tests conducted in 2011 which demonstrated that the electric potential shock waves which emanated from a device similar to that described in the present application caused the flow of time to decrease as indicated by the slowing of a stopwatch placed in the path of these emissions.”  As underlined, all experiments that are described in the specification relate to the use of a device that is similar to that described in the present application.  As such, it is not the same device that is being see last two lines of claim 60).  Similarly, claim 75 to “a method of treating cancer” by forming a particular device that has not been previously shown to provide any effective treatment for cancer, would require the similar undue experimentation by those of ordinary skill in the art to build and utilize the claimed device in order to then determine whether or not the claimed outcome were reproducible simply by re-creating the device as claimed.  As stated above, all experiments described by the applicant in both the specification and in documentation referred to therein are descriptive of other devices that are not that which are claimed in the instant application.  As such, they do not factually support the assertion that the claimed device would result in “slowing the flow of time” or “treating cancer”.
On page 30 of the remarks, the applicant argues that the specification provides sufficient support for claims 59, 74 and 75, which recite the use of the apparatus “to yield beneficial healing effects” and/or “a method for treating cancer”.  The evidence provided by the specification related to cancer is a single paragraph as follows:

Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy. In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases. So use of the device for time dilation should in addition yield beneficial effects on the human body.  Some discussion of the healing abilities of scalar-longitudinal DC shock waves may be found in a paper authored by Dirk Gillabel entitled "The Bee Machine or Teslatron," which is posted on the website: www.soul-guidance.com/houseofthesun/teslatron.html.

others have documented cases of remission of cancer tumors and cures of many other diseases, and (3) the waves from this device should yield beneficial effects on the human body.  However, the specification itself never provides any manner by which the claimed apparatus may be operated to result in “healing effects” and “treating of cancer” as have been documented by others.  Therefore, there is no direction provided by the inventor for how to use the claimed apparatus for the purposes of healing and/or improving the health of a target organism.
Secondly, as stated earlier in this Office action, experiments that are described in the specification relate to the use of a device that is similar to that described in the present application.  As such, it is not the same device that is being claimed.  Therefore, documentation by others having used other devices to provide healing effects and/or treat cancer are not evidence that the claimed invention will result in this same effect, as it is not the same device.
Thirdly, the applicant provides “write ups … [that] had been publicly posted on Mr. Obolensky’s Natural Energy Therapy (NET) website.”  The remarks provide five (5) case studies “which describe a number of cures produced by the device”.  These can be found in the response dated October 12, 2021 (see pages 31-33, which immediately follow the amendments to the claims).  Additionally, on page 30, the applicant states that a paper by Dirk Gillabel describes the healing abilities of the waves emitted by Mr. Obolensky’s electrotherapy device, “he states ‘All that was needed was to attend a half hour session, about two or three times a week, for a couple of weeks, at the most a couple of months in severe cases, and all the cancer was gone.’”
The submitted case studies are not considered persuasive, factual evidence of “healing effects” and/or “treating of cancer”, for at least the following reasons:
the case studies are submitted by the applicant, who is not a medical doctor (see affidavit submitted on October 12, 2021, #2 and #3);
the case studies are described as “write ups … [that] had been publicly posted on Mr. Obolensky’s Natural Energy Therapy (NET) website” but “that website was removed” at some point undisclosed time in the past, e.g., an expert in the field of medicine and cancer diagnosis) who personally performed and documented diagnostic observations of the participants of the case studies.

Additionally, Mr. Dirk Gillabel is similarly not described as a medical doctor (e.g., an expert in the field of medicine and cancer diagnosis) who personally performed and documented diagnostic observations of the participants of the case studies.  
Finally, the case studies described in the applicant’s remarks fail to set forth any observations or tests performed on the patients by a medical expert to determine whether health benefits were due to other causes besides NET treatments.  As such, the case studies cannot be relied upon to show that only the NET treatments resulted in healing benefits and/or treating of cancer, as the studies themselves to not account for (or remove the potential for) the possibility of other factors.
For the reasons provided above, the claimed invention does not have support from the specification to provide enablement “to yield beneficial healing effects” and for “a method of treating cancer”.

Response to Affidavit
In numeral 11 of the affidavit submitted and signed by the applicant, the applicant states that “the device described in my submitted patent application, while differing in some respects from that of Guy Obolensky’s electrotherapy device, should, to the best of my knowledge, be able to produce scalar, longitudinal DC electric potential pulses having the ability to slow down time and to provide therapeutic healing effects as Mr. Obolensky’s electrotherapy device was observed to do.”  This statement makes it clear that the claimed apparatus is not the same as the electrotherapy device previously owned by Mr. Obolensky.  As such, any experiments performed by the device owned by Mr. Obolensky are not indicative or factual evidence that the claimed apparatus will perform in a similar or different manner, since they are not the same apparatus.  As such, numerals 4-10 are moot with regard to the merits of instant application, as the 

Specification
The amendment filed October 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The new first paragraph immediately after the header Background of the Invention on pages 3-4 of the amended specification dated October 10, 2021;
The new paragraph that spans pages 6-7 of the amended specification dated October 10, 2021.

While the details provided in these paragraphs are present in the provisional application, 37 C.F.R. 1.57(b) states: “Except as provided in paragraph (a) of this section, an incorporation by reference must be set forth in the specification and must: (1) Express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" (e.g., "incorporate by reference"); and (2) Clearly identify the referenced patent, application, or publication.”  The instant application states the following in the first paragraph of the originally filed specification: “This application incorporates the material of provisional application 62/751, 795 which the inventor filed with the USPTO on October 29, 2018.”  However, this does not satisfy 37 C.F.R. 1.57(b) which requires “using the root words ‘incorporat(e)’ and ‘reference’”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 50-51 are objected to because of the following informalities:
Claims 50-51 are objected because each recitation of “a conductive connector” in lines 3 and 5 of claim 50 would be better if they read “a first conductive connector” and “a second conductive connector”.  Similarly, each further recitation of “each said see line 6 of claim 50, see line 2 of claim 51) should then read “said first and second conductive connectors”.  This will preclude the possibility of antecedent basis issues and make the claims clearer.
Appropriate correction is required.

Claim Rejections under 35 USC § 112 (formality issues)
35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 45, 60 and 75 are rejected because “a DC power source supplying a voltage of at least 150 kilovolts” is not supported by the originally filed specification.  As such, it constitutes new matter.  All portions of the specification as originally filed recited the use of “a DC power source of greater than 250 kV”.  Therefore, no passage in the specification provides for the use of a DC power source below 250 kV.
Claims 53, 68 and 83 are rejected because “wherein each said washer has a plurality of coplanar nubs arrayed circumferentially thereon” (e.g., line 4 of claim 53) is not supported by the originally filed specification.  As such, it constitutes new matter.


35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is rejected due to the recitation of (e.g., line 1-3 of claim 45): “An apparatus transmitting a repeating series of scalar-longitudinal, DC shock waves through a target object, said apparatus comprising: a device having a system of elements electrically interconnected in series arrangement wherein said electrical system comprises: …”  It is unclear if and what the distinction is between the “an apparatus” versus the “a device”.  In terms of the manner by which the claims are written, there seems to be no distinction, as everything that comprises the device seems to simultaneously be wholly a part of the apparatus.  As such, it is unclear why each term is being used and if there truly is a distinction.  If there is no difference, it is advised to remove the term “device” from the claims to improve consistency and clarity.  For example, the term “the device” also appears, at least, at the beginning of lines 13 and 15 of claim 45.
Claims 45, 60 and 75 are rejected because “said electrical system” (e.g., line 4 of claim 45) lacks antecedent basis, as there is no previous recitation of “an electrical system” preceding this term in line 4.  It is noted that this same term appears again in line 11 of claim 45.
the high voltage pole of said power source” (e.g., line 7 of claim 45) lacks antecedent basis.  There is no previous recitation in the claim that identifies the power source of having a high voltage pole.  Also, it is not clear that said power source inherently will comprise a high voltage pole.  As such, there is no antecedent basis for this term.
Claims 45, 60 and 75 are rejected because it is unclear what specifically about “the device [is] furthermore configured to direct said shock waves toward a target object located substantially in front of and in the vicinity of said dome electrode”, as recited in the last two lines of the claim.  In other words, it is not clear what about the claimed device directs the shock waves in any particular direction.  With respect to “toward a target object located substantially in front of and in the vicinity of said dome electrode”, it is noted that this is purely an intended use of the device and has no patentable weight on the claimed apparatus itself, since Section 2114(II) of the MPEP states, “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.”
Claims 53, 68 and 83 are rejected because it is unclear what the term “irregular in shape” encompasses.  As such, the claim is indefinite.
Claims 53, 68 and 83 are rejected because “said washers” (e.g., line 6-7 of claim 53) lacks antecedent basis.  For example, previously in claim 53, line 3 recites “each said fin has the form of a flat washer” and line 6 recites “said fins are furthermore separated from one another by insulating washers”.  Therefore, it is unclear which washer is being referred when it states “said washers” between lines 6 and 7 (e.g., of claim 53).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


s 45-88 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.

MPEP 2107.01(II) states the following:

“II. WHOLLY INOPERATIVE INVENTIONS; "INCREDIBLE" UTILITY
An invention that is "inoperative" (i.e., it does not operate to produce the results claimed by the patent applicant) is not a "useful" invention in the meaning of the patent law. See, e.g., Newmanv.Quigg, 877 F.2d 1575, 1581, 11 USPQ2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 673, 676 (CCPA 1968) ("An inoperative invention, of course, does not satisfy the requirement of 35 U.S.C. 101 that an invention be useful."). However, as the Federal Circuit has stated, "[t]o violate [35 U.S.C.] 101 the claimed device must be totally incapable of achieving a useful result." Brooktree Corp.v.Advanced Micro Devices, Inc., 977 F.2d 1555, 1571, 24 USPQ2d 1401, 1412 (Fed. Cir. 1992) (emphasis added). See also E.I. du Pont De Nemours and Co.v.Berkley and Co., 620 F.2d 1247, 1260 n.17, 205 USPQ 1, 10 n.17 (8th Cir. 1980) ("A small degree of utility is sufficient . . . The claimed invention must only be capable of performing some beneficial function . . . An invention does not lack utility merely because the particular embodiment disclosed in the patent lacks perfection or performs crudely . . . A commercially successful product is not required . . . Nor is it essential that the invention accomplish all its intended functions . . . or operate under all conditions . . . partial success being sufficient to demonstrate patentable utility . . . In short, the defense of non-utility cannot be sustained without proof of total incapacity." If an invention is only partially successful in achieving a useful result, a rejection of the claimed invention as a whole based on a lack of utility is not appropriate. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA), reh’g denied, 480 F.2d 879 (CCPA 1973); In re Marzocchi, 439 F.2d 220, 169 USPQ 367 (CCPA 1971).
Situations where an invention is found to be "inoperative" and therefore lacking in utility are rare, and rejections maintained solely on this ground by a federal court even rarer. In many of these cases, the utility asserted by the applicant was thought to be "incredible in the light of the knowledge of the art, or factually misleading" when initially considered by the Office. In re Citron, 325 F.2d 248, 253, 139 USPQ 516, 520 (CCPA 1963). Other cases suggest that on initial evaluation, the Office considered the asserted utility to be inconsistent with known scientific principles or "speculative at best" as to whether attributes of the invention necessary to impart the asserted utility were actually present in the invention. In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). However cast, the underlying finding by the court in these cases was that, based on the factual record of the case, it was clear that the invention could not and did not work as the inventor claimed it did. Indeed, the use of many labels to describe a single problem (e.g., a false assertion regarding utility) has led to some of the confusion that exists today with regard to a rejection based on the "utility" requirement. Examples of such cases include: an invention asserted to change the taste of food using a magnetic field (Fregeauv.Mossinghoff, 776 F.2d 1034, 227 USPQ 848 (Fed. Cir. 1985)), a perpetual motion machine (Newmanv.Quigg, 877 F.2d 1575, 11 USPQ2d 1340 (Fed. Cir. 1989)), a flying machine operating on "flapping or flutter function" (In re Houghton, 433 F.2d 820, 167 USPQ 687 (CCPA 1970)), a "cold fusion" process for producing energy (In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000)), a method for increasing the energy output of fossil fuels upon combustion through exposure to a magnetic field (In re Ruskin, 354 F.2d 395, 148 USPQ 221 (CCPA 1966)), uncharacterized compositions for curing a wide array of cancers (In re Citron, 325 F.2d 248, 139 USPQ 516 (CCPA 1963)), and a method of controlling the aging process (In re Eltgroth, 419 F.2d 918, 164 USPQ 221 (CCPA 1970)). These examples are fact specific and should not be applied as a per se rule. Thus, in view of the rare nature of such cases, Office personnel should not label an asserted utility "incredible," "speculative" or otherwise unless it is clear that a rejection based on "lack of utility" is proper.”

35 USC 101 and 35 USC 112 (a) require an invention to possess specific and credible utility (MPEP 2107 (II)(B)(1)(ii). In this instance, the Applicant has asserted a utility that is inconsistent with known scientific principles or is ‘speculative at best’ as to whether attributes of the invention necessary to impart the asserted utility were actually present in the invention.” MPEP 2171.01 (II). 
In the instant case, Applicant asserts the existence of “etherons,” an alleged unit of ether. “Etherons” are not a fundamental particle recognized by current laws of physics that are guided by the four fundamental forces: strong and weak nuclear forces, electricity, magnetism and gravity. https://home.cern/science/physics/standard-model; See also, https://www.space.com/four-fundamental-forces.html .
The premise of Applicant’s invention depends on the existence of ether and “etherons” and alleges that that, by locally controlling the ether, Applicant can somehow impart time dilation on that particular region of ether. Applicant’s fundamental premise of the existence of ether was disproved in the late 19th century by the well-known Michelson-Morley Experiment (https://www.britannica.com/science/Michelson-Morley-experiment). This led to establishment of the universal constant, C, the speed of light in a vacuum (See http://hermes.ffn.ub.es/luisnavarro/nuevo_maletin/Einstein_1905_relativity.pdf) and was https://newt.phys.unsw.edu.au/einsteinlight/jw/module3_Maxwell.htm. Thus, Applicant’s assertion of the existence of ether is not accepted by our current laws of physics, as it cannot fit within the parameters of Maxwell’s equations and is incapable of describing and understanding the interactions of the fundamental forces in our observable universe.
Applicant asserts the existence of and alleges the claimed device creates scalar longitudinal waves, which are described and claimed to possess both features of electromagnetic waves and mechanical waves.  However, such waves have not been proven theoretically or observationally.
Lastly, Applicant asserts that creating and applying the alleged scalar longitudinal waves to the alleged ether would impart some velocity in the ether that would then result in a local time dilation of the ether and any object in the ether, such as to slow the aging of a human. As stated previously, the nonexistence of ether precludes such a result. Furthermore, as noted in “On the Electrodynamics of Moving Bodies,” obtaining noticeable time dilation in a relativistic system requires velocities approaching the speed of light. However, objects with any nonzero mass that were to move at such velocities would approach infinite mass and experience infinite Lorentzian contraction (https://www2.lbl.gov/MicroWorlds/teachers/massenergy.pdf and http://hyperphysics.phy-astr.gsu.edu/hbase/Relativ/tdil.html). Therefore, mathematically, any time dilation experienced in a reference frame would require moving an object with mass at the speed of light, which would require an infinite amount of force and therefore energy, while also reducing the object’s length to be infinitesimally small.
In light of the above arguments, the described invention does not meet the utility requirements under 35 USC 101 and 35 USC 112(a) as it does not comport with the known laws of physics.

Regarding claims 45-59 as being rejected under 35 U.S.C. 101
Claims 45-59 are drawn to an apparatus transmitting a repeating series of scalar-longitudinal, DC shock waves” with the claimed intended use of directing these waves 
(1) Currently accepted physics does not acknowledge the existence of scalar longitudinal waves.  For example, see the provided article by Gerhard Bruhn titled “Can Longitudinal Electromagnetic Waves Exist?”.
(2) In addition to the above, the examiner acknowledges the specification as describing scalar longitudinal waves, both in general and in the context of the waves emitted by Mr. Obolensky’s machine, as traveling at superluminal speeds.  However, currently accepted physics places a universal speed limit of all things, e.g., the speed of light in a vacuum.  As such, an apparatus that generates waves that travel faster than the speed of light is not in accordance with the present day understanding of physics.
In view of issues (1) and (2) described above, the following is additionally provided.  In the Application of Ferens, 417 F.2d 1072, 163 U.S.P.Q. 609 (CCPA 1969), the court stated the following (underlined portions of which will be relied upon later):
Here, as below, appellant relies heavily on an affidavit of one Dr. Stevens, a neuropsychiatrist, as well as the affidavits of 21 other persons, who claim to have been treated "by the method described" in appellant's application, as "`factual evidence showing that there has been a successful use of the invention for the purpose intended." Dr. Stevens averred that he had "for a period of two years observed continuously seven people who have been treated according to Example I"; that "each of the persons observed by me without exception showed a growth of hair in the areas being treated which areas had previously been devoid of hair"; and that, in his opinion, "all seven persons grew hair on previously denuded scalp areas solely as a result of the Ferens application and not because of any extraneous changing condition of environment, drug therapy or the like." The 21 parties treated by appellant uniformly were of the view that her treatments "were solely responsible for the growth of hair" on their respective scalps.

It is unfortunate, perhaps, that appellant finds herself engaged in a field of endeavor where "little of a successful nature has been developed" despite constant effort over the years. See In re Oberweger, supra. Of course, we recognize that the fact that some result has not previously been achieved is no reason for rejecting an application purporting to disclose how to achieve that result, since the very purpose of the patent system is to encourage attainment of previously unachievable results. In re Chilowsky, 229 F.2d 457, 43 CCPA 775 (1956). However, where an applicant predicates utility for the claimed invention on allegations of the sort here which are or border on the incredible in light of contemporary knowledge of the particular art, those allegations must be substantiated by acceptable evidence. In re Citron, 325 F.2d 248, 51 CCPA 852 (1963); In re Novak, 306 F.2d 924, 49 CCPA 1283 (1962); Radoev v. Brenner, 253 F. Supp. 923 (D.D.C. 1966).

The amount of evidence which is acceptable and the character of such evidence required will obviously vary depending on the facts of each case, but the degree of certainty regarding the truth of the ultimate fact to be proved remains constant. See In re Gazave, 379 F.2d 973, 54 CCPA 1524 (1967); In re Chilowsky, supra. Evidence submitted to establish usefulness must be such as would be clear and convincing to one of ordinary skill in the particular art. In re Irons, 340 F.2d 974, 52 CCPA 938 (1965).  Cf., In re Novak, supra; Radoev v. Brenner, supra.

As in the Application of Ferens, and for the reasons exemplified by (1) and (2), the present application “predicates utility for the claimed invention on allegations of the sort here which are or border on the incredible in light of contemporary knowledge of the particular art” and these “allegations must be substantiated by acceptable evidence.”  “Evidence submitted to establish usefulness must be such as would be clear and convincing to one of ordinary skill in the particular art.”  In the instant application, the examiner notes that the construction of an apparatus by connection of the variously claimed components will indeed construct an apparatus.  However, there is insufficient evidence in the specification that such a device will result in the “transmitting a repeating series of scalar-longitudinal, DC shock waves”.

In addition to the above, page 28 of the October 12, 2021 Remarks which follow the amendments to the claims is quoted for stating “The applicant has amended the specification to more accurately describe the present invention. In particular, at the beginning of the section entitled ‘Background of the Invention’, he has added a paragraph that informs about the results of experimental tests conducted in 2011 which demonstrated that the electric potential shock waves which emanated from a device similar to that described in the present application caused the flow of time to decrease as indicated by the slowing of a stopwatch placed in the path of these emissions.”  As underlined above, all experiments that are described in the specification relate to the similar to that described in the present application.  As such, the experiments described by the specification as having been performed by the applicant and/or close associates thereof are not experiments in which the claimed apparatus is being utilized.  Instead, these described experiments use “a device similar to that described in the present application.
In view of the above paragraph, the experiments described in the specification cannot be relied upon as evidence of establishing the usefulness of the claimed invention, as they are not evidence of the claimed invention at all.

For the reasons cited above, claims 45-59 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.

Regarding claims 60-74 as being rejected under 35 U.S.C. 101
Claim 60 is drawn to “a method for slowing the flow of time”, which includes generally forming the (or a similar) device described in claim 45.  The method also states that “said electrical system [is] configured to produce a repeating series of scalar-longitudinal DC shock waves of short rise-time when turned on”, and that “operating the device wherein the target object undergoes a rate of time flow that is slowed below normal”.
With regard a method that includes forming a device similar to claimed in claim 45, where “said electrical system [of this device is] configured to produce a repeating series of scalar-longitudinal DC shock waves of short rise-time when turned on”, the same rejection of claim 45 is relevant to claims 60-74.  In short, (1) Currently accepted physics does not acknowledge the existence of scalar longitudinal waves.  For example, see the provided article by Gerhard Bruhn titled “Can Longitudinal Electromagnetic Waves Exist?”.  (2) Currently accepted physics places a universal speed limit on all things, e.g., the speed of light in a vacuum.  As such, an apparatus that generates waves that travel faster than the speed of light is not in accordance with the present day understanding of physics.  As in the Application of Ferens, and for the reasons exemplified by (1) and (2), the present application “predicates utility for the 
In addition to the grounds of rejection immediately above for claims 60-74, it is additionally rejected for the following reasons:
As re-iterated from earlier in this Office action, in the instant application, Applicant asserts the existence of “etherons,” an alleged unit of ether. “Etherons” are not a fundamental particle recognized by current laws of physics that are guided by the four fundamental forces: strong and weak nuclear forces, electricity, magnetism and gravity. https://home.cern/science/physics/standard-model; See also, https://www.space.com/four-fundamental-forces.html .
The premise of Applicant’s invention depends on the existence of ether and “etherons” and alleges that that, by locally controlling the ether, Applicant can somehow impart time dilation on that particular region of ether. Applicant’s fundamental premise of the existence of ether was disproved in the late 19th century by the well-known Michelson-Morley Experiment (https://www.britannica.com/science/Michelson-Morley-experiment). This led to establishment of the universal constant, C, the speed of light in a vacuum (See http://hermes.ffn.ub.es/luisnavarro/nuevo_maletin/Einstein_1905_relativity.pdf) and was consistent with Maxwell’s equations, which precisely describes the fundamental forces electricity and magnetism. https://newt.phys.unsw.edu.au/einsteinlight/jw/module3_Maxwell.htm. Thus, Applicant’s assertion of the existence of ether is not accepted by our current laws of physics, as it cannot fit within the parameters of Maxwell’s equations and is incapable of describing and understanding the interactions of the fundamental forces in our observable universe.  
Applicant asserts that creating and applying the alleged scalar longitudinal waves to the alleged ether would impart some velocity in the ether that would then result in a local time dilation of the ether and any object in the ether, such as to slow the rate or https://www2.lbl.gov/MicroWorlds/teachers/massenergy.pdf and http://hyperphysics.phy-astr.gsu.edu/hbase/Relativ/tdil.html). Therefore, mathematically, any time dilation experienced in a reference frame would require moving an object with mass at the speed of light, which would require an infinite amount of force and therefore energy, while also reducing the object’s length to be infinitesimally small.
By the currently accepted laws of physics (see previous two paragraphs), the present application “predicates utility for the claimed invention on allegations of the sort here which are or border on the incredible in light of contemporary knowledge of the particular art” and these “allegations must be substantiated by acceptable evidence.”  “Evidence submitted to establish usefulness must be such as would be clear and convincing to one of ordinary skill in the particular art.”  See court’s decision as quoted above in the Application of Ferens, 417 F.2d 1072, 163 U.S.P.Q. 609 (CCPA 1969).  In other words, assuming arguendo that a device as claimed created scalar longitudinal DC shock waves as claimed, there is no evidence that such waves as created by the claimed device will result in the target object undergoing a rate of time flow that is slowed below normal, as such a claim predicates utility on allegations of the sort which are or border on the incredible in light of contemporary knowledge of the particular art (i.e., physics).
For the reasons cited above, claims 60-74 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.


Regarding claims 75-88 as being rejected under 35 U.S.C. 101
Claim 75 is drawn to “a method for treating cancer”, which includes generally forming the (or a similar) device as is described in claim 45.  The method also recites 
With regard a method that includes forming a device similar to claimed in claim 45, where “said electrical system [of this device is] configured to produce a repeating series of scalar-longitudinal DC shock waves of short rise-time when turned on”, the same rejection of claim 45 is relevant to claims 60-74.  In short, (1) Currently accepted physics does not acknowledge the existence of scalar longitudinal waves.  For example, see the provided article by Gerhard Bruhn titled “Can Longitudinal Electromagnetic Waves Exist?”.  (2) Currently accepted physics places a universal speed limit on all things, e.g., the speed of light in a vacuum.  As such, an apparatus that generates waves that travel faster than the speed of light is not in accordance with the present day understanding of physics.  As in the Application of Ferens, and for the reasons exemplified by (1) and (2), the present application “predicates utility for the claimed invention on allegations of the sort here which are or border on the incredible in light of contemporary knowledge of the particular art” and these “allegations must be substantiated by acceptable evidence.”  “Evidence submitted to establish usefulness must be such as would be clear and convincing to one of ordinary skill in the particular art.”  
Secondly, and in addition to the above, claim 75 is “a method of treating cancer” by impinging these scalar longitudinal, DC shock waves on a target object.  The evidence provided by the specification related to cancer is a single paragraph as follows:

Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy. In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases. So use of the device for time dilation should in addition yield beneficial effects on the human body.  Some discussion of the healing abilities of scalar-longitudinal DC shock waves may be found in a paper authored by Dirk Gillabel entitled "The Bee Machine or Teslatron," which is posted on the website: www.soul-guidance.com/houseofthesun/teslatron.html.

i.e., “In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases.”).  The examiner notes that this does not meet the burden described in the Application of Ferens above, in which the court states that for application that “predicates utility for the claimed invention on allegations of the sort here which are or border on the incredible in light of contemporary knowledge of the particular art”, these “allegations must be substantiated by acceptable evidence” and “Evidence submitted to establish usefulness must be such as would be clear and convincing to one of ordinary skill in the particular art.”  The examiner notes that the specification merely states that “there have been documented cases of remission of cancer tumors and cures of many other diseases” by “people hav[ing] been exposed to [scalar-longitudinal DC shock waves similar to those capable of producing clock retardation]” and the specification then postulates that “use of the device for time dilation should in addition yield beneficial effects on the human body.”  However, the specification itself never provides any manner by which the claimed apparatus may be operated to result “treating cancer”.
In the response dated October 12, 2021 (see pages 31-33, which immediately follow the amendments to the claims), the applicant provides “write ups … [that] had been publicly posted on Mr. Obolensky’s Natural Energy Therapy (NET) website.”  The remarks provide five (5) case studies “which describe a number of cures produced by the device”.  While this is not an affidavit, this provides a similar argument as was presented by the affidavit in the Application of Ferens above.  In Ferens, “appellant relies heavily on an affidavit of one Dr. Stevens, a neuropsychiatrist, as well as the affidavits of 21 other persons, who claim to have been treated "by the method described" in appellant's application, as "`factual evidence showing that there has been a successful use of the invention for the purpose intended."  In Ferens, the court stated that “the affidavit of Dr. Stevens is also not persuasive. In the first place, it is not evident that a neuropsychiatrist is an expert in the field of hair growth. Secondly, the affidavit does not set forth the nature or frequency of his observations or what tests if any were performed on the hair or scalp to determine whether any hair growth was due to other than natural causes.”
(a) the described case studies are not submitted as an affidavit; (b) the case studies are submitted by the applicant, who is not a medical doctor (see affidavit submitted on October 12, 2021, #2 and #3); (c) the case studies are described as “write ups … [that] had been publicly posted on Mr. Obolensky’s Natural Energy Therapy (NET) website” but “that website was removed” at some point undisclosed time in the past.
Similar to the court’s decision in Ferens, it is not evident that a person with the credentials of the applicant (or of Mr. Obolensky) is an expert in the field of medicine and/or cancer diagnosis.  Secondly, the case studies described in the applicant’s remarks, similarly to Ferens, fail to set forth any observations or tests performed on the patients to determine whether health benefits were due other causes besides NET treatments. 
For the reasons cited above, claims 75-88 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.

Claims 59 and 74 also rejected on premise identical to that of claims 75-88
It is additionally noted that claims 59 and 74, which each recite (paraphrased) “said DC shock waves are directed through a person to yield beneficial healing effects”, are both rejected based on the same premise described immediately above for claims 75-88 when discussing the method of treating cancer.  In other words, the reasons presented immediately above in regard to treating cancer are simultaneously related to the claims of yielding beneficial healing effects via the impinging of DC shock waves through a person.


Claim Rejections under 35 USC § 112 (Incredible Utility)
35 USC § 112, First Paragraph
Claims 45-88 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a  asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections under 35 USC § 112 (Enablement)
35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  See specifically, “an apparatus transmitting a repeated series of scalar-longitudinal, DC shock waves through a target object” (see preamble of claim 45).
According to MPEP 23164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims
The claims (see claim 45-88) present apparatus and methods, where the methods include a specific device, each of which recites at some portion of the claim body generating or transmitting “a repeated series of scalar-longitudinal, DC shock waves through a target object”.

(B) The nature of the invention
The invention relates to a device for generating and transmitting a repeated series of scalar-longitudinal, DC shock waves.
In the instant case, Applicant asserts the existence of “etherons,” an alleged unit of ether. “Etherons” are not a fundamental particle recognized by current laws of physics that are guided by the four fundamental forces: strong and weak nuclear forces, electricity, magnetism and gravity. https://home.cern/science/physics/standard-model; See also, https://www.space.com/four-fundamental-forces.html.
The premise of Applicant’s invention depends on the existence of ether and “etherons” and alleges that that, by locally controlling the ether, Applicant can somehow impart time dilation on that particular region of ether. Applicant’s fundamental premise of the existence of ether was disproved in the late 19th century by the well-known Michelson-Morley Experiment (https://www.britannica.com/science/Michelson-Morley-experiment). This led to establishment of the universal constant, C, the speed of light in a vacuum (See http://hermes.ffn.ub.es/luisnavarro/nuevo_maletin/Einstein_1905_relativity.pdf) and was consistent with Maxwell’s equations, which precisely describes the fundamental forces electricity and magnetism. https://newt.phys.unsw.edu.au/einsteinlight/jw/module3_Maxwell.htm. Thus, Applicant’s assertion of the existence of ether is not accepted by our current laws of physics, as it cannot fit within the parameters of Maxwell’s equations and is incapable of describing and understanding the interactions of the fundamental forces in our observable universe.
Applicant asserts the existence of and alleges the claimed device creates scalar longitudinal waves, which are described and claimed to possess both features of electromagnetic waves and mechanical waves.  However, such waves have not been proven theoretically or observationally.

(C) The state of the prior art
The prior art for apparatus and methods related to scalar-longitudinal waves are few.  These type of electromagnetic waves appear to date back to Nikola Tesla (and possibly earlier – see page 7 of the specification), though does not appear to be the 
Generally discussing subjecting an object or person to scalar-longitudinal, DC shock waves (as described by the specification - see Factor F below) and the limited amount of prior art fails to clearly establish any methods or steps of using scalar waves, such that one of ordinary skill in the art would reasonably be capable of making and using the invention to obtain the claimed outcomes (e.g., transmitting a repeating series of scalar-longitudinal, DC shock waves through a target object”).

(D) The level of one of ordinary skill
The level of one of ordinary skill in the art to make and use the invention would likely be limited to experimental physicists.  In other words, one of ordinary skill in the art would be a highly trained and highly educated individual.

(E) The level of predictability in the art
With respect to the limiting amount of prior art available on the topics, and more specifically due to the fact that a majority of that available prior art provides hypotheses and theories, as opposed to well-document and fact-checked experiments and results, there is a low level of predictability in the art.  That is, in regard to an apparatus for generating scalar-longitudinal, DC shock waves as well as their specific use to subject an object or person to these waves.
Furthermore, the specification itself describes the manner by which the apparatus functions and delivers its results entirely via theories and hypotheses.

(F) The amount of direction provided by the inventor
After describing the construction of the claimed invention on pages 9-11, the specification states “In general, there are many ways that one could construct an apparatus to generate a local ether wind. The degree of time dilation produced is theorized to depend on the magnitude of the ether wind generated, which in turn is theorized to scale with the pulse voltage magnitude, abruptness of pulse discharge, and pulse repetition rate. It is preferable to use a DC power source of greater than 250 kV, a pulse rise-time of less than 800 picoseconds, and a repetition rate greater than 15 pulses per second” (see page 11).  Therefore, while the structural configuration of the device itself is well detailed, the use of the device to subject an object or person to the waves of the device appear to be written as theories, with no real steps, processes or detailed guidance to perform said functions.

(G) The existence of working examples
The application does not present results of a working example of the claimed apparatus.  As such, there is not discussion of working examples of the claimed apparatus that illustrate a resulting effect of the generation of scalar-longitudinal DC shock waves.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Based on the discussion in Factors (A)-(G) above, it is clear that there would be undue experimentation required to configure operating parameters of the claimed apparatus to generate the waves being claimed.  The basis by which the physics of the apparatus would operate in order to generate scalar-longitudinal DC shock waves  appears to be based on theories and hypotheses that are not backed by literature, nor by well-established and accepted physics.

Based on the above description of Factors (A) – (H), claims 45-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.




Claims 60-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  See specifically, “a method for slowing the flow of time” (see preamble), where the method includes forming a device that includes an “electrical system configured to produce a repeating series of scalar-longitudinal DC shock waves”, such that when these waves impinge upon a target object, “the target object undergoes a rate of time flow that is slowed below normal” (see last two lines of claim 60).
see last paragraph on page 5 of the specification).  In the last paragraph on page 6 and the first paragraph on page 7 of the specification, the application discusses subquantum kinetics and the prediction that a clock traveling through the ether would slow down as compared to a stationary clock, due to the effect of the relative motion of the ambient ether.  The application then extrapolates this model to state that a stationary clock subjected to an ether wind would result in a similar effect on this stationary clock as to the previous example of the traveling clock (i.e., “all physical processes and wave oscillations would slow down just as if time had slowed down” – see last sentence on page 6).  
Claim 60 recites a method for slowing the flow of time by which a device includes an “electrical system configured to produce a repeating series of scalar-longitudinal DC shock waves”.  As described in the third paragraph on page 7 of the specification, the application equates these scalar-longitudinal, DC shock waves to ether wind.  As such, the application purports that subjecting an object to these scalar-longitudinal, DC shock waves would have the same effect as described in the preceding paragraph with regard to the slowing of time for the clocks (e.g., see specifically, “whereby the target object may experience a rate of time flow that is slowed below normal” (see last two lines of claim 1) and “wherein the rate of time flow experienced by the target object or person is slowed” (see last two lines of claim 23)).
According to MPEP 23164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;

(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims
The claims (see claim 60-74) present “a method for slowing the flow of time” (see preamble), where the method includes forming a device that includes an “electrical system configured to produce a repeating series of scalar-longitudinal DC shock waves”, such that when these waves impinge upon a target object, “the target object undergoes a rate of time flow that is slowed below normal” (see last two lines of claim 60).

(B) The nature of the invention
The invention relates to a device for generating and transmitting a repeated series of scalar-longitudinal, DC shock waves.  The application indicates that a stationary person or object subjected to waves emitted by the apparatus will experience time at a slower rate than normal (i.e., where normal would be the rate of the flow of time when not subjected to the emissions of the apparatus).
In the instant case, Applicant asserts the existence of “etherons,” an alleged unit of ether. “Etherons” are not a fundamental particle recognized by current laws of physics that are guided by the four fundamental forces: strong and weak nuclear forces, electricity, magnetism and gravity. https://home.cern/science/physics/standard-model; See also, https://www.space.com/four-fundamental-forces.html.
The premise of Applicant’s invention depends on the existence of ether and “etherons” and alleges that that, by locally controlling the ether, Applicant can somehow impart time dilation on that particular region of ether. Applicant’s fundamental premise of the existence of ether was disproved in the late 19th century by the well-known Michelson-Morley Experiment (https://www.britannica.com/science/Michelson-Morley-experiment). This led to establishment of the universal constant, C, the speed of light in a vacuum (See http://hermes.ffn.ub.es/luisnavarro/nuevo_maletin/Einstein_1905_relativity.pdf) and was consistent with Maxwell’s equations, which precisely describes the fundamental forces electricity and magnetism. https://newt.phys.unsw.edu.au/einsteinlight/jw/module3_Maxwell.htm. Thus, Applicant’s assertion of the existence of ether is not accepted by our current laws of physics, as it cannot fit within the parameters of Maxwell’s equations and is incapable of describing 
Applicant asserts the existence of and alleges the claimed device creates scalar longitudinal waves, which are described and claimed to possess both features of electromagnetic waves and mechanical waves.  However, such waves have not been proven theoretically or observationally.
Lastly, Applicant asserts that creating and applying the alleged scalar longitudinal waves to the alleged ether would impart some velocity in the ether that would then result in a local time dilation of the ether and any object in the ether, such as to slow the aging of a human. As stated previously, the nonexistence of ether precludes such a result. Furthermore, as noted in “On the Electrodynamics of Moving Bodies,” obtaining noticeable time dilation in a relativistic system requires velocities approaching the speed of light. However, objects with any nonzero mass that were to move at such velocities would approach infinite mass and experience infinite Lorentzian contraction (https://www2.lbl.gov/MicroWorlds/teachers/massenergy.pdf and http://hyperphysics.phy-astr.gsu.edu/hbase/Relativ/tdil.html). Therefore, mathematically, any time dilation experienced in a reference frame would require moving an object with mass at the speed of light, which would require an infinite amount of force and therefore energy, while also reducing the object’s length to be infinitesimally small.

(C) The state of the prior art
The prior art for apparatus and methods related to scalar-longitudinal waves are few.  These type of electromagnetic waves appear to date back to Nikola Tesla (and possibly earlier – see page 7 of the specification), though does not appear to be the prominent and widely accepted theory to describe the manner by which electromagnetic radiation propagates through space.  Instead, transverse waves are widely accepted as the manner in which electromagnetic radiation propagates.  As such, there is limited prior art from which factual evidence can be procured, as opposed to theories and hypotheses.
Prior art is limited for utilizing a device or apparatus within a method for slowing the rate of time experienced by a stationary object or person.  Theories related to the slowing of time due to traveling at or near the speed of light exist, as well as fluctuations in the flow of time in relation to gravity.  However, as noted in “On the Electrodynamics of Moving Bodies,” obtaining noticeable time dilation in a relativistic system requires velocities approaching the speed of light. However, objects with any nonzero mass that were to move at such velocities would approach infinite mass and experience infinite Lorentzian contraction (https://www2.lbl.gov/MicroWorlds/teachers/massenergy.pdf and http://hyperphysics.phy-astr.gsu.edu/hbase/Relativ/tdil.html). Therefore, mathematically, any time dilation experienced in a reference frame would require moving an object with 
Prior art is even further limited in regards to slowing the rate of time experienced by a stationary object or person due to subjecting that object or person to scalar-longitudinal, DC shock waves.
According to the specification, “neither Tesla, nor others after him experimenting with these laboratory-produced ether winds, had discovered that such ether winds have the ability to affect the flow of time in the physical world. Hence it is maintained that this phenomenon is an original discovery of the inventor.”
Generally discussing subjecting an object or person to scalar-longitudinal, DC shock waves (as described by the specification - see Factor F below) and the limited amount of prior art fails to clearly establish any methods or steps of using scalar waves to perform these functions (i.e., slowing the flow of time of said object or person), such that one of ordinary skill in the art would reasonably be capable of making and using the invention to obtain the claimed outcomes.

(D) The level of one of ordinary skill
The level of one of ordinary skill in the art to make and use the invention would likely be limited to experimental physicists.  In other words, one of ordinary skill in the art would be a highly trained and highly educated individual.

(E) The level of predictability in the art
With respect to the limiting amount of prior art available on the topics, and more specifically due to the fact that a majority of that available prior art provides hypotheses and theories, as opposed to well-document and fact-checked experiments and results, there is a low level of predictability in the art.  This is true to both an apparatus for generating scalar-longitudinal, DC shock waves as well as their specific use to slow the flow of time of an object or person subjected to these waves.
Furthermore, the specification itself describes the manner by which the apparatus functions and delivers its results (i.e., a method for slowing the flow of time…  wherein the target object undergoes a rate of time flow that is slowed below normal) entirely via theories and hypotheses.

(F) The amount of direction provided by the inventor
In order to arrive at the claimed invention, the application described multiple theories that are inter-related to the outcomes presented in the claims.  For instance, “experience an ether wind as it traveled. One ether theory that is particularly useful for understanding this clock retardation phenomenon is the theory of subquantum kinetics (SQK)… SQK requires seven species to specify its reactions whose reactions are see page 6).  “SQK predicts that when a target clock is traveling through the ether, it should slow down in comparison with a stationary clock since the etheron reactions that are creating the clock and all material bodies in that vicinity are uniformly slowed down due to the effect of the relative motion of the ambient ether” (see last paragraph on page 6).  “An interesting extrapolation of this model is that the same clock retardation effect should just as well occur if the target clock were stationary in the laboratory ether reference frame, but was subject to a local ether wind of velocity v. The time dilation processes affecting the clock would be the same as though the clock were traveling through the ambient ether at velocity v. According to subquantum kinetics, such an ether wind could be artificially produced in the laboratory by electrical means” (see first paragraph on page 7).  The specification then states on page 7 that “an apparatus that repeatedly discharges DC electrical shocks from a cathode to generate a succession of negative electric potential shock waves” could create this effect and that “The scalar-longitudinal DC shock waves that best produce the theorized clock retardation effects disclosed here would be those having a triangular voltage profile with a steep leading-edge field gradient, each successive shock initiating with the same polarity.”  On page 8, the specification states that “If a cathode were to emit a succession of such Coulomb potential shock waves, the wind produced by each successive shock pulse is theorized to add to the next and thereby to sustain a forward X etheron wind. In this way, it should be possible to create an X etheron wind, or ‘electric flux density wind’, in the laboratory by producing an apparatus that emits a succession of negative electric potential shocks having a steep leading edge gradient”.
After describing the construction of the claimed invention on pages 9-11, the specification states “In general, there are many ways that one could construct an apparatus to generate a local ether wind. The degree of time dilation produced is theorized to depend on the magnitude of the ether wind generated, which in tum is theorized to scale with the pulse voltage magnitude, abruptness of pulse discharge, and pulse repetition rate. It is preferable to use a DC power source of greater than 250 kV, a pulse rise-time of less than 800 picoseconds, and a repetition rate greater than 15 pulses per second” (see page 11).  Therefore, while the structural configuration of the device itself is well detailed, the use of the device to create the effect of slowing the rate of flow of time to an object or person subjected to the waves of the device appear to be written as theories, with no real steps or processes to perform said functions.

(G) The existence of working examples
The application does not present results of a working example of the claimed apparatus, with any results describing a slowing of the flow of time that is the direct 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Based on the discussion in Factors (A)-(G) above, it is clear that there would be undue experimentation required to configure operating parameters of the claimed apparatus to generate waves capable of slowing the rate of flow of time of a target object or person.  The basis by which the physics of the apparatus and how it is described to create a change in the observed rate of the flow of time on an object or person appears to be based on theories and hypotheses that are not backed by literature.

Based on the above description of Factors (A) – (H), claims 60-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.


Claims 59, 74 and 75-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for use of the claimed apparatus to result “to yield beneficial healing effects” and “a method for treating cancer”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. See specifically, “whereby the target organism may experience healing and/or an improvement of health” (see last two lines of claims 59 and 74) and “a method for treating cancer” (see claim 75).
The specification states following:
Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy. In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases. So use of the device for time dilation should in addition yield beneficial effects on the human body.  Some discussion of the healing abilities of scalar-longitudinal DC shock waves may be found in a paper authored by Dirk Gillabel entitled "The Bee Machine or Teslatron," which is posted on the website: www.soul-guidance.com/houseofthesun/teslatron.html.

According to MPEP 23164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims
The claims present an apparatus and methods that result recite the ability “to yield beneficial healing effects” (claims 59 and 74) and also “a method for treating cancer” (claims 75-88).

(B) The nature of the invention
The invention relates to a device for generating and transmitting a repeated series of scalar-longitudinal, DC shock waves.  Scalar longitudinal waves are described and claimed to possess both features of electromagnetic waves and mechanical waves.  However, such waves have not been proven theoretically or observationally.  Currently accepted physics does not acknowledge the existence of scalar longitudinal waves.  For example, see the provided article by Gerhard Bruhn titled “Can Longitudinal Electromagnetic Waves Exist?”.

(C) The state of the prior art
The prior art for apparatus and methods related to scalar-longitudinal waves are few.  These type of electromagnetic waves appear to date back to Nikola Tesla (and possibly earlier – see page 7 of the specification), though does not appear to be the prominent and widely accepted theory to describe the manner by which electromagnetic radiation propagate through space.  Instead, transverse waves are widely accepted as the manner in which electromagnetic radiation propagates.  As such, there is limited 
Generally discussing healing or improving health via the use of scalar-longitudinal, DC shock waves (as briefly discussed on page 11) and the limited amount of prior art fails to clearly establish any methods or steps of using scalar waves to perform said function, such that one of ordinary skill in the art would reasonably be capable of making and using the invention to obtain the claimed outcomes.
Additionally, it must be noted that while some provide theories that scalar-longitudinal waves can result in healing effects, others theorize the use of scalar-longitudinal waves as weapons, which therefore would cause harm rather than healing.

(D) The level of one of ordinary skill
The level of one of ordinary skill in the art to make and use the invention would likely be limited to experimental physicists.  In other words, one of ordinary skill in the art would be a highly trained and highly educated individual.

(E) The level of predictability in the art
With respect to the limiting amount of prior art available on the topics, and more specifically due to the fact that a majority of that available prior art provides hypotheses and theories (ranging from scalar-longitudinal waves being used as a vehicle for healing or for destructive weapons), as opposed to well-document and fact-checked experiments and results, there is a low level of predictability in the art.
Furthermore, the specification itself describes the manner by which the apparatus functions and delivers its results (i.e., the results of healing and/or improvements to health) entirely via theories and hypotheses.

(F) The amount of direction provided by the inventor
Specifically with respect to the limitations of claims 59 and 74-88 (e.g., “to yield beneficial healing effects” and “a method for treating cancer”), the amount of direction provided by the inventor to produce these effects on a target organism by use of the claimed apparatus is limited to the single paragraph on page 11.  This portion of the specification states:
Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy. In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases. So use of the device for time dilation should in addition yield beneficial effects on the human body.  Some discussion of the healing abilities of scalar-longitudinal DC shock waves may be found in a paper authored by Dirk Gillabel entitled "The Bee Machine or Teslatron," which is posted on the website: www.soul-guidance.com/houseofthesun/teslatron.html.

This appears to be the only portion of the specification that discusses the use of these types of waves for medical therapy.  At most, this states that (1) these types of waves are safe for use on people, (2) others have documented cases of remission of cancer tumors and cures of many other diseases (including the paper authored by Mr. Gillabel), and (3) the waves from this device should yield beneficial effects on the human body.  Therefore, the application states that others have documents health related capabilities by the use of scalar-longitudinal waves.  However, the specification itself never provides any manner by which the claimed apparatus may be operated to result in any of these health improvements that have been documented by others.  Therefore, there is no direction provided by the inventor for how to use the claimed apparatus for the purposes of healing and/or improving the health of a target organism.

(G) The existence of working examples
The application does not present results of a working example of the claimed apparatus, with any results describing improvements in health or healing that is the direct result of subjecting a target organism to the emissions of the claimed apparatus.  The application mentions in the sole paragraph on page 11 that “there have been documented cases of remission of cancer tumors and cures of many other diseases” by exposing people to scalar-longitudinal waves, and the same paragraph mentions “some discussion of the healing abilities of scalar-longitudinal DC shock waves” in a paper by Mr. Dirk Gillabel.  However, none of this is by the use of the claimed apparatus, but are instead by a different device owned by a Mr. Obolensky.  As such, there is not discussion of working examples that illustrate healing or health improvements by the claimed apparatus.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Based on the discussion in Factors (A)-(G) above, it is clear that there would be undue experimentation required to cause healing or improvements to the health of a target organism by using the claimed apparatus.

Based on the above description of Factors (A) – (H), claims 59 and 74-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with 


Claims 59, 74 and 75-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 59, 74 and 75-88 are rejected because each recites either “to yield beneficial healing effects” (see claims 59 and 74) or “a method for treating cancer” (see claims 75-88).  The specification states the following on page 11, “Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy. In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases. So use of the device for time dilation should in addition yield beneficial effects on the human body.”  This appears to be the only portion of the specification that discusses the use of these types of waves for medical therapy.  At most, this states that (1) these types of waves are safe for use on people, (2) others have documented cases of remission of cancer tumors and cures of many other diseases, and (3) the waves from this device should yield beneficial effects on the human body.  The specification, therefore, does not provide written description for the broad scope of “healing” and “improvement of health”.  These terms have wide meaning beyond that which is discussed on page 11 of the specification.  For instance, choosing to eat a diet of natural foods, rather than processed foods, will result in an “improvement of health”.  However, the claimed invention will not arguably result in this same effect.  As such, the scope of the claim is not commensurate with that of the written description.  Additionally, the application argues that a result of subjecting a target to the waves 
Claims 76-88 are rejected as being dependent upon claims 75, thereby inheriting the issues described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES M KISH/           Primary Examiner, Art Unit 3799